DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. The remarks relate to the amended claims, and a new primary reference is now being used to teach the amended claims as set forth below, thus the arguments do not apply to the current rejection. Although Lachenbruch is still being used, Lachenbruch is not used to teach the portions of the claim that Applicant is arguing. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 8, the phrase “means for ventilating” is determined to mean a plurality of perforated hoses disposed in furrows formed by adjacent compartments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caminade (US Patent 6009580) in view of Lachenbruch (US Patent 10413464) in view of Ead (US Patent Application Publication 9370251).
Regarding claim 1, Caminade teaches a bedding arrangement comprising: a plurality of inflatable, longitudinal compartments (Figure 5; 111-129), wherein the compartments are positioned adjacent lengthwise such that upper surfaces of the compartments define a mattress surface, the upper surface of each compartment independently defining a corresponding independent portion of the mattress surface, wherein each compartment is configured to independently inflate and deflate with respect to the other compartments such that the independent portion of the mattress surface defined by the upper surface of each compartment raises and lowers independently of the independent portions of the mattress surface defined by the upper surfaces of the other compartments (Figure 5 as shown, see 114 versus 115, and 118, see also Column 8; lines 4-23), and wherein the source of compressed fluid is connected to a control unit (Figure 3; 40); wherein the control unit is configured to selectively inflate and deflate said compartments according to a predetermined sequence (Column 8; lines 4-23). Caminade does not specifically teach wherein each compartment has a corresponding valve, each valve being connected to a source of compressed fluid, and a rollable sheet; wherein said sequence allows said rollable sheet to be rolled between the upper surfaces of the compartments and an occupant of the mattress surface without moving said occupant. Lachenbruch teaches wherein each compartment has a corresponding valve (Figure 2; 104), each valve being connected to a source of compressed fluid (Figure 2; 100). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cells of Caminade to include individual valves because doing so would be necessary to achieve the configuration shown in Figure 5 of Caminade, and also to allow for efficient inflataion and deflation of individual bladders. Ead teaches a rollable sheet (Figure 15 describes rolling a sheet in depressions created by a mattress, and when applied to the depressions made on the bed of Caminade, the combination results in a rollable sheet where the sequence allows the rolling of the sheet); wherein said sequence allows said rollable sheet to be rolled between the upper surfaces of the compartments and an occupant of the mattress surface without moving said occupant   (Figure 3A to 3B shows the sequence for lowering/heightening the horizontal portions of the bed in order to decrease pressure and allow for bedmaking, when applied to Caminade this would be accomplished through inflation/deflation, rather than the mechanical pulling of Ead). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the controller of Caminade to carry out the sequence shown in Figures 3A and 3B of Ead in order to achieve easier bedmaking. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the bed of Caminade to include a rollable sheet assembly as in Ead in order to achieve easier and automated bedmaking.
Regarding claim 2, Lachenbruch teaches each compartment forms an entire length or width of the mattress surface (Figure 1; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cells of Caminade to extend across the entire width of the bed surface in order to create consistent relief to targeted body zones.
Regarding claim 3, Caminade teaches the plurality of compartments comprises two or more horizontal compartments (Figure 5; 114-129 as shown).
Regarding claim 16, Caminade teaches individual compartments in the plurality of compartments are positioned in parallel longitudinally (Figure 5; 111-129 as shown).
Regarding claim 18, Caminade teaches each compartment is configured to inflate and deflate independently such that the independent portion of the mattress surface defined by the upper surface of the deflated compartment raises and lowers away without affecting the independent portions of the mattress surface defined by the upper surfaces of the other compartments (Figure 5; 114 versus 115 as shown, and Column 8; lines 4-23).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caminade (US Patent 6009580)in view of Lachenbruch (US Patent 10413464) in view of Ead (US Patent Application Publication 9370251) in view of Lapidus (US Patent 3653083).
Regarding claim 8, Lapidus teaches means for ventilating an occupant of the mattress (Figure 1; 46) surface. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bladders of Caminade to include ventilation in order to prevent overheating of the user.
Regarding claim 9, Lapidus teaches the ventilation means comprises a plurality of perforated hoses disposed in furrows formed by adjacent compartments (Figure 1; 46 are holes in furrows between adjacent compartments without holes (48)). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bladders of Caminade to include ventilation in order to prevent overheating of the user.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caminade (US Patent 6009580)in view of Lachenbruch (US Patent 10413464) in view of Ead (US Patent Application Publication 9370251) in view of Bodine (US Patent 5375273).
Regarding claim 17, Caminade teaches the compartments including two edge compartments (Figure 5; 111, 112 and 128 and 129) on opposing sides of the plurality of compartments and two or more internal compartments between the two edge compartments (Figure 5; 113-127), and wherein side surfaces of the volumes of the internal compartments are adjacent and parallel to each other (Figure 5; as shown). Caminade does not specifically teach the compartments have rectangular volumes. Bodine teaches the compartments have rectangular volumes (Figure 1; 12-18). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bladders of Caminade to be rectangular because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673